PER CURIAM.
This cause is before us on appeal from a workers’ compensation order awarding permanent total disability benefits for as long as claimant remains permanently disabled and awarding attorney fees of $10,500 for services rendered claimant.
The testimony of a medical doctor and claimant provide competent, substantial evidence to support the deputy’s decision. Therefore, the award of permanent total disability is affirmed.
Since the order fails to set forth information by which this court can determine what criteria of Lee Engineering and Construction Company v. Fellows, 209 So.2d 454 (Fla.1968), were considered by the deputy and how they were applied in determining the award of $10,500 in attorney fees, the order must be remanded in that regard for entry of a proper order.
Affirmed in part, reversed in part, and remanded for entry of an order consistent herewith.
NIMMONS and ZEHMER, JJ., and GUYTE P. McCORD, Jr. (Ret.), Associate Judge, concur.